DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 7, 8, 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taptelis [US 10,105,108]
Claim 1.  A health monitoring device (the wrist-worn electronic device 214, see Figs. 4, 7, 8) comprising: a wearable device having a surface suitable for being in contact with a skin surface of a user (the wrist-worn electronic device 214, see Fig. 4, col. 2, lines 16-24, col. 16, lines 1-19, col. 18, lines 4-11);
a triboelectric nanogenerator (TENG) positioned on a portion of the surface capable of generating electrical energy from mechanical energy (the TENG 528, see Fig. 6C, col. 25, lines 4-11);
a means for transmitting electrical energy generated by the TENG to the device surface in contact with the skin surface (the transmitting of TENG power-generating fabric portion 528 comprising a power generating wristwatch 214 or power-generating garment 216 with TENG textile layers 610 generate a voltage to plurality of biometric sensors 410 or 516 in contact to user’s skin such as the galvanic skin response GSR sensor 414, 520 and a skin temperature sensor 416, 522, and the sensor electrodes 524, see Figs. 4, 5, 6C, col. 17, lines 13-26, col.18, lines 4-11);
a means for continuously measuring physiological data (the biometric sensor 410 continue to measure the wearer’s physiological data such as heart rate, breathing or respiration, skin temperature, see Figs. 4, 7, 8), and
a means for transmitting physiological data received at the device surface in contact with the user to a receiver (transmitting the sensed biometric data to remote devices 204, 206 and servers 202 by the Bluetooth, NFC and network 210 in real time, see abstract, Fig. 2, col. 2, lines 15-35).

Claim 7.  The health monitoring device of claim 1, wherein the physiological data is transmitted in an uninterrupted stream of data to the receiver (the continue transmitting data information in real-time, see abstract, col. 2, lines 18-38).

Claim 8.  A health monitoring system configured to receive physiological data from one or more users, said system comprising: a health monitoring device comprising:
a wearable device having a surface suitable for being in contact with a skin surface of a user; 
positioned on a portion of the surface capable of generating electrical energy from mechanical energy; a means for transmitting electrical energy generated by the TENG to the device surface in contact with the skin surface; a means for continuously measuring physiological data, and a means for transmitting physiological data received at the device surface in contact with the user;
a mobile receiver device configured to receive the transmitted physiological data from said health monitoring device associated with the user, and
one or more servers configured to store and/or process the physiological data from said health monitoring device associated with the user, wherein the physiological data is transmitted from the mobile receiver device to the one or more servers by means of a network (as cited in respect to the apparatus claim 1 above, and including the servers 202, mobile telephone 204, and network 210, see Fig. 2).

Claim 13.  A wearable health monitoring device comprising: a triboelectric nanogenerator (TENG) configured for contact with a user’s skin and capable of generating electrical energy from mechanical energy, said TENG comprising a paper- based material layer and a polymer-based material layer; a band configured for securing the wearable health monitoring device to the user; a display screen for displaying information to the user; and a battery configured for powering the wearable health monitoring device; wherein the TENG is configured to charge the battery by converting mechanical energy produced by body motion of the user to electrical energy, and wherein the TENG is further configured as a sensor for collecting physiological information about the user (as cited in respect to claim 1 above, and including the user or responder wrist-worn 214 including a LCD display 428, see Fig. 4, col. 18, lines 22-30 and the battery, see Fig. 4, col. 18, lines 31-39]).

Claim 14.  A method for tracking and/or monitoring a subject within a population for disease symptoms associated with a defined disease comprising: transmitting a simultaneous stream of physiological data from one or more subjects collected from a wearable health monitoring device placed on a skin surface of a subject, said physiological data being transmitted to one or more servers configured to store and/or process the physiological data from said health monitoring device , said wearable device comprising: a wearable device having a surface suitable for being in contact with a skin surface of a user; a triboelectric nanogenerator (TENG) positioned on a portion of the surface capable of generating electrical energy from mechanical energy; a means for transmitting electrical energy generated by the TENG to the device surface in contact with the skin surface; a means for continuously measuring physiological data, and a means for transmitting physiological data received at the device surface in contact with the user to a designated disease tracking entity; and transmitting the physiological data from the device to a disease tracking entity by means of a network to the designated disease tracking entity; and identifying and classifying a subject as a high disease symptom subject or a low disease symptom subject as compared to an average non-disease subject symptom reference, wherein said classification of the subject provides for the tracking and/or monitoring of the subject (as cited in respect to claims 1 and 6 above, and including the responder’s heart rate, vital sign reporting strings, and/or wearer’s skin moisture and temperature levels, see col. 3, lines 12-53).

Claim 15.  The method of claim 14 wherein the disease tracking entity is a hospital, skilled nursing facility, governmental entity, or population health entity (the physiological event updating strings 242 can inform and track of the abnormal vital sign for receiving aid from the firehouse, department or agency, see Fig. 8, col. 12, lines 6-22).

Claim 16.  The method of claim 14 wherein a geographical location of the high disease symptom subjects and the low disease symptom subjects is provided to the disease tracking entity (the physiological event updating strings 224, 242 can inform and track of the abnormal vital sign being exceeding a threshold rate, see Figs. 5A, 5B, 8, col. 11, lines 34-47, col. 13, lines 48-57).

Claim 17.  The method of claim 14 wherein the disease symptoms are associated with a viral disease or a bacterial disease the one or more vital sign measurements 734 can be displayed via the responder biometric display GUI 728 once the first responder applies a user input to the initialization GUI element 730. The vital sign measurements 734 can be biometric measurements of the first responder obtained from the sensing wearable 208 (e.g., the wrist-worn electronic device 214, the power-generating garment 216, or a combination thereof). The vital sign measurements 734 can comprise a heart rate, a perspiration rate, a skin temperature, or a combination thereof (see Figs. 7B-7E, col. 26, lines 60-67, col. 19, lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taptelis [US 10,105,108] in view of Bae et al [US 11,101,747]
Claim 2.  Taptelis fails to disclose the TENG comprises a paper-based material layer.
However, Taptelis discloses the power-generating wrist-worn device 214 and garment 216 can be made of a fabric, polyster, polyethylene, polyamide, blend of cotton and spandex (see Figs. 4, 5, col. 16, lines 29-39).  The power-generating fabric portion 528 comprising wearable TENG textile layers 216 coated with silver 612, PDMS 614, Zinc oxide or gold (see Fig. 6C, col. 25, lines 4-19).
Bae et al suggests that the first triboelectric layer 131 may include, for example, a first dielectric substance or a metal which is easily positively charged. The first dielectric substance may include a natural fiber material or a synthetic fiber material. In detail, the first dielectric substance may include, but is not limited to, polyformaldehyde, etylcellulose, polyamide, wool, silk, PAPER, cotton, wood, or polyvinyl acetate (PVA). The metal may include, but is not limited to, aluminum (Al), nickel (Ni), copper (Cu), or silver (Ag). The second triboelectric layer 132 may include, for example, a second dielectric substance that is easily negatively charged. The second dielectric substance may include a dielectric material having an electric charge or dipole polarization. In detail, the second dielectric substance may include, but is not limited to, fluoropolymer, silicon rubber, teflon, kapton, polypropylene, polyethylene, polyethylene terephalate, polyimide, polyvinylidendefluoride (PVDF), polydimethylsiloxane (PDMS), polymethylmethacrylate (PMMA), or polyvinyl chloride (PVC). Alternatively, the first triboelectric layer 131 may include a material that is easily negatively charged, and the second triboelectric layer 132 may include a material that is easily positively charged (see Figs. 1, 2, col. 5, lines 21-42).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the Cotton base layer of Bae et al for the TENG fabric layer of Taptelis for extending applications and uses of the TENG as desire since the conductive paper is available in the market.

Claim 3.  The health monitoring device of claim 2, wherein the paper-based material layer includes a copper film provided thereon (the copper Cu, see Fig. 6C, col. 25, lines 4-19).

Claim 4.  The health monitoring device of claim 2, wherein the TENG further comprises a polymer-based material layer (the power-generating wrist-worn device 214 and garment 216 can be made of polymer films 608, see Fig. 6B, col. 24, lines 32-41).

Claim 5.  The health monitoring device of claim 4, wherein the polymer-based material layer includes a copper film provided thereon (as the combination of TENG paper layer between and Bae et al in respect to claim 2 above, and furthermore,
Taptelis discloses the conductive fabric 530 can be woven, knit, or both woven and knit from conductive polymeric threads 600.  The conductive polymeric threads 600 can be textile threads 602 coated or covered by a conducting polymer blend 604.  The textile threads 602 can be or comprise polyester (e.g., PET) threads, cotton-wrapped polyester threads, spandex threads, nylon, or a combination thereof.  The conducting polymer blend 604 can comprise poly(3,4-ethylenedioxythiophene) polystyrenesulfonate (PEDOT:PSS), PEDOT:PSS and dimethyl sulfoxide (DMSO), or PEDOT:PSS and polyvinyl alcohol (PVA), or a combination thereof.  The conducting polymer blend 604 can be deposited on the textile threads 602 via inkjet printing, sponge stencil techniques, spin coating, spraying, or a combination thereof (see Fig. 6A, col. 23, lines 65-67, col. 24, lines 1-15).
Bae et al teaches that the first triboelectric layer 231 may include a first dielectric substance or a metal which is easily positively charged.  The first dielectric substance may include, but is not limited to, polyformaldehyde, etylcellulose, polyamide, wool, silk, PAPER, cotton, wood, or PVA. The metal may include, but is not limited to, Al, Ni, Copper Cu, or Ag. The second triboelectric layer 232 may include a second dielectric substance that is easily negatively charged.  However, example embodiments are not limited thereto, and the first triboelectric layer 231 may include a material that is easily negatively charged, and the second triboelectric layer 232 may include a material that is easily positively charged (see Fig. 4, col. 8, lines 10-29).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to substitute the blended or combined of paper base layer with copper Cu of Bae et al for the TENG conductive fabric layer of Taptelis as a desire choice to make for different applications and uses of the TENG power-generating device.

Claim 6.  The health monitoring device of claim 5, wherein the polymer-based material layer comprises a Polydimethylsiloxane/Polytetrafluoroethylene (PDMS/PTFE) copolymer composite (the PDMS 614, see Fig. 6C, col. 25, lines 4-17).

Claim 9.  The health monitoring system of claim 8, wherein the TENG comprises a paper-based material layer (as the combining of the paper base layer between Taptelis and Bae et al in respect to claim 2 above).

Claim 10.  The health monitoring system of claim 9, wherein the TENG further comprises a polymer-based material layer (the power-generating wrist-worn device 214 and garment 216 can be made of polymer films 608, see Fig. 6B, col. 24, lines 32-41).

Claim 11.  The health monitoring system of claim 10, wherein each of paper-based material layer and the polymer-based material layer includes a copper film provided thereon (as the combining of the paper base layer with copper between Taptelis and Bae et al in respect to claim 5 above).

Claim 12.  The health monitoring system of claim 10, wherein the polymer-based material layer comprises a Polydimethylsiloxane/Polytetrafluoroethylene (PDMS/PTFE) copolymer composite (the PDMS 614, see Fig. 6C, col. 25, lines 4-17).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taptelis [US 10,105,108]
Claim 18.  Taptelis fails to disclose the viral disease is Covid-19.  However, Taptelis discloses the one or more vital sign measurements 734 can be displayed via the responder biometric display GUI 728 once the first responder applies a user input to the initialization GUI element 730. The vital sign measurements 734 can be biometric measurements of the first responder obtained from the sensing wearable 208 (e.g., the wrist-worn electronic device 214, the power-generating garment 216, or a combination thereof). The vital sign measurements 734 can comprise a heart rate, a perspiration rate, a skin temperature, or a combination thereof (see Figs. 7B-7E, col. 26, lines 60-67, col. 19, lines 1-2).  Therefore, it would have been obvious to one skill in the art to recognize that the wearer or responder’s physiological vitals including heart rate, perspiration rate and skin temperature, which may be a sign of a new COVID-19 symptom, which has been spreading worldwide since 2019 until today.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hyde et al discloses the TENG power generator 620 is configured to generate power in response to the generator being deformed (e.g., stretched or twisted). In response to being deformed, the TENG 624 charges the supercapacitors 626 and 628, which, like a battery, are configured to generate a voltage and a current with the stored charge. For example, one or more power generators 620 can be disposed in the sleep-apnea system 420 (FIGS. 26-32, 38, 42, and 44) such that movement of the subject's body (e.g., movement cause by breathing or tossing and turning) causes the respective TENG 624 in each of the one or more power generators to deform. In response to such deformation of the respective TENG 624 in each of one or more power generators 620, the power generators can provide power to the power supply 117.  [US 2017/0196761]

Wang et al discloses the wearable medial bandage having the triboelectric nanogenerator triboelectric nanogenerator is able to create an electric potential used by the wound healing system by creating surface charges between two dielectric materials that exhibit opposite triboelectric polarity when touched. Once separated, the triboelectric potential between the two dielectric materials induces an electric potential on an external load, i.e., electrode pair.		[US 2020/0316366]
Mallineni et al discloses the self-powered arrangements. More particularly, it is an object to provide wireless methodology for harvesting mechanical energy via a 3D-printed wireless triboelectric nanogenerator (W-TENG). arrangements, and associated methodology. It is a more particular object, in some instances, to provide an improved harvesting of potentially wasted energy that is being produced by ambient vibration, for other effective uses. In some instances, harvested energy may be used to power circuits, for example, for powering an electrical sensor load and for wireless transmission therefrom.	[US 11,114,955]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/14/2022